Citation Nr: 0326916	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  98-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service connected right knee disability.

2.  Entitlement to a rating in excess of 20 percent for 
service connected left knee disability prior to October 2, 
2000.

3.  Entitlement to a rating in excess of 20 percent for 
service connected left knee disability from February 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The RO granted service connection for traumatic arthritis of 
the right knee and assigned a 10 percent evaluation.  The RO 
also granted service connection for traumatic arthritis of 
the left knee and assigned a 10 percent evaluation.  The 
veteran disagreed with these initial ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

These issues were remanded to the RO in October 1999 for 
further development.  They since have been returned to the 
Board.

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in August 2000.  A 
transcript of the hearing is of record.

By rating action of December 2000, the evaluation for the 
service connected left knee disability was increased to 20 
percent effective December 17, 1997; temporarily increased to 
100 percent effective October 2, 2000, because of treatment 
requiring convalescence pursuant to 38 C.F.R. § 4.30; and 
decreased back to 20 percent as of December 1, 2000.  The RO 
noted this was considered a complete grant of benefits sought 
on appeal for this issue; however as a veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as this issue 
has not been withdrawn by the veteran, the issue of his 
entitlement to an increased rating for his service connected 
left knee disability continues to be on appeal.  

Additionally, by rating action of March 2001, a temporary 
total evaluation was assigned from October 2, 2000 to 
February 1, 2001, again  pursuant to 38 C.F.R. § 4.30 based 
on the need for convalescence.  The 20 percent evaluation 
again resumed as of February 1, 2001.  Therefore, the issues 
currently on appeal are as set forth on the title page of 
this decision.

Finally, in an October 1999 rating decision, the RO denied 
service connection for a left ear disorder, with notice to 
the veteran in November 1999.  A notice of disagreement as to 
this issue was filed in February 2000 and a statement of the 
case was issued in April 2000.  In July 2000, the veteran 
requested a hearing at the RO before a local hearing officer 
for issues including service connection for a left ear 
disorder.  At the RO hearing in August 2000, the veteran 
addressed a left ear disorder and was told at that time that 
he still needed to file a substantive appeal (VA Form 9 or 
equivalent statement) to "lock," i.e., perfect his appeal 
to the Board.  He never did that.  Nothing since has been 
received from him concerning this issue.  As such, he never 
perfected his appeal to the Board concerning this particular 
issue.  While VA regulations do not actually require that a 
VA Form 9 be filed in order to perfect an appeal to the 
Board, see 38 C.F.R. § 20.202 (2002), in light of the 
veteran's acknowledgement at his August 2000 RO hearing that 
an appeal had not yet been completed, and the lack thereafter 
of any further contention as to this issue, the Board simply 
does not have jurisdiction to consider this issue.  38 C.F.R. 
§ 20.200.  Under the circumstances of this case, the July 
2000 request for the hearing and the August 2000 hearing 
testimony do not, alone, constitute a substantive appeal for 
the claim for service connection for a left ear disorder.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to a 
rating in excess of 10 percent for service connected right 
knee disability; entitlement to a rating in excess of 20 
percent for service connected left knee disability prior to 
October 2, 2000; and entitlement to a rating in excess of 20 
percent for service connected left knee disability from 
February 1, 2001 has been obtained by the RO.

2.  The veteran's service connected right knee disability is 
manifested by the presence of loss of range of motion to a 
degree equivalent to the minimum rating assignable for loss 
of range of motion.  Instability has not been clinically 
demonstrated.

3.  Prior to October 2, 2000 and from February 1, 2001, the 
veteran had symptomatology of dislocated semilunar cartilage 
of the left knee with frequent episodes of locking, pain, and 
effusion and non compensable limitation of motion.  
Instability has not been clinically demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, and Part 4 including 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5260, 5261 (2002).

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service connected left knee disability 
prior to October 2, 2000 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
and Part 4 including 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5003, 5019, 5256, 5258, 5260, 5261 (2002).

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service connected left knee disability 
from February 1, 2001 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
and Part 4 including 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5003, 5019, 5256, 5258, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to a rating in excess of 10 percent 
for service connected right knee disability; entitlement to a 
rating in excess of 20 percent for service connected left 
knee disability prior to October 2, 2000; and entitlement to 
a rating in excess of 20 percent for service connected left 
knee disability from February 1, 2001.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to these issues.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, VA examinations have been provided, and 
there have been rating decisions and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in these claims.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case, supplemental statements of the case, 
and the letters sent to the veteran informed him of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A letter addressing the VCAA requirements was provided in 
August 2001.  This letter and other letters from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claims; and notice of which evidence, if 
any, the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As the issues in this case involve ratings 
assigned in connection with a grant of service connection, 
the Board will follow the mandates of the Fenderson case in 
adjudicating these claims.

The veteran is service connected for arthritis due to trauma 
of the right knee, with an evaluation of 10 percent under 
Diagnostic Code 5010.  He is also service connected for 
status post arthroscopy of the left knee, meniscectomy, with 
an evaluation of 20 percent assigned from December 17, 1997 
to October 1, 2000 and from February 1, 2001 under Diagnostic 
Code 5019-5258.  A hyphenated code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluations 
assigned.  See, e.g., 38 C.F.R. §§ 4.20, 4.27 (2002).

As noted above, for the left knee, a temporary total 
evaluation was assigned from October 2, 2000 to January 31, 
2001 under 38 C.F.R. § 4.30 for treatment necessitating 
convalescence.

Diagnostic Code 5010 is for arthritis, due to trauma, 
substantiated by x-ray findings; which is rated as arthritis, 
degenerative.  38 C.F.R. § 4.71a (2002).  Degenerative 
arthritis is rated under Diagnostic Code 5003.  Under this 
rating code, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joint affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5019 is for bursitis, and is rated on 
limitation of motion of affected party, as arthritis, 
degenerative.

Diagnostic Code 5258 is for cartilage, semilunar, dislocated, 
with frequent episodes of "locking", pain, and effusion 
into the joint, and a 20 percent evaluation is warranted.

Ratings pertaining to limitation of motion include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  Under 
this code, ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees warrants a 30 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants a 
40 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants an evaluation of 
50 percent.  Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants an 
evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2002).

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, a noncompensable 
evaluation is assignable when flexion is limited to 60 
degrees.  When flexion is limited to 45 degrees, a 10 percent 
evaluation is assignable.  When flexion is limited to 30 
degrees, a 20 percent rating is assignable.  When flexion is 
limited to 15 degrees a 30 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, a noncompensable 
evaluation is assignable when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assignable.  When extension is limited 
to 15 degrees a 20 percent evaluation is assignable.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assignable.  When extension is limited to 30 degrees, a 40 
percent evaluation is assignable.  When extension is limited 
to 45 degrees, a 50 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

In this case, the evidence shows that the veteran filed a 
claim for service connection for a knee disability in 
December 1997.  On VA examination in March 1998, the veteran 
had a history of knee injuries in service.  Currently, the 
veteran reported pain of both knee joints with occasional 
swelling and stiffness.  His symptoms were aggravated by 
bending, climbing, and walking or standing for long periods.  
If he had a flare up it would affect his work.  He did not 
use crutches or braces.  He worked at a television channel 
where he was standing and moving for several hours a day.  On 
exam of the left knee there was slight swelling and 
tenderness in the infrapatellar region.  Flexion was to 140 
degrees, extension was to 0, and there was no laxity.  The 
right knee had flexion to 130 degrees and extension to 0 
degrees.  There was no evidence of frail knee.  The pain of 
the right and left knees started at flexion at 90 degrees.  
There was edema and effusion of the knee left knee.  After x-
ray the impression was traumatic degenerative joint disease 
of both knee joints

VA treatment records from February 1998 to February 2001 show 
treatment for chronic bilateral knee pain and swelling.  The 
assessment was chondromalacia patellae bilaterally and 
degenerative joint disease of the knees.  There was no 
laxity.  In October 2000, the veteran underwent left knee 
arthroscopy with partial lateral meniscectomy and debridement 
of the knee joint for left knee lateral meniscus tear.

A VA examination in October 2000 shows that the veteran's 
left knee was in a brace and he was still recovering from 
arthroscopic surgery earlier that month.  He reported that 
his right knee would swell but had not given away or locked 
for some time.  The range of motion was from 0 to 135 
degrees.  There was tenderness along the patella, the medial 
and lateral facet, and at the inferior pole where there was a 
11/2 centimeter mass.  There was no medial or lateral 
collateral ligamentous laxity, negative Machemer, negative 
Lachman, negative anterior draw sign, and minimal swelling.  
The x-rays showed degenerative joint disease of the patella 
femoral area.  The diagnosis was chondromalacia of the 
patella, right knee, with fracture of the osteophyte at the 
inferior pole of the patella.

On a VA examination in September 2001, the veteran reported 
that he had occasional swelling and pain of the left knee, 
and the surgery had helped.  The knee did not lock but he 
reported giving way.  Stairs and bending the knee were 
problematic.  There was pain and swelling of the right knee 
without locking.  On examination, there was posterior 
swelling of the left knee.  There was full range of motion of 
the left knee with crepitation on motion.  There was no 
medial or lateral collateral ligamentous laxity, negative 
McMurray, negative Lachman, and negative anterior drawer 
sight.  There was minimal tenderness about the joint line.  
The range of motion of the right knee was from 0 to 135 
degrees with no medial or lateral collateral ligamentous 
laxity, negative McMurray, negative Lachman, and negative 
anterior drawer sign.  The diagnosis was degenerative joint 
disease of both knees and extraneous ossification of both 
patella tendons bilaterally

At the RO hearing in August 2000, the veteran reported that 
he was told he had a meniscus tear of the left knee.  He 
reported that he had braces for his knee and had giving way 
three times of the left knee, twice the previous June and 
once the previous July.  He had limited motion of the left 
knee more than the right.  He reported pain, weakness, 
stiffness, and popping.

As to the service connected right knee disability, the 
competent evidence shows the veteran's right knee disability 
is manifested by complaints of pain with limitation of 
motion.  However, the limitation of motion is not compensable 
under any of the Diagnostic Codes related to limitation of 
motion; therefore, a rating in excess of 10 percent for the 
service connected right knee disability for limitation of 
motion is not warranted.  As such, the preponderance of the 
evidence establishes that the symptoms do not meet the 
criteria for an increased rating since service connection was 
granted.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.

As to the service connected left knee disability, the 
competent evidence shows the 20 percent evaluation for 
dislocated semilunar cartilage with locking, pain, and 
effusion is warranted.  A higher evaluation for limitation of 
motion is not warranted as any limitation of motion of the 
left knee is not compensable under any of the Diagnostic 
Codes related to limitation of motion; therefore, a rating in 
excess of 20 percent for the service connected left knee 
disability is not warranted either prior to October 2, 2000 
or from February 1, 2001.  As such, the preponderance of the 
evidence establishes that the symptoms do not meet the 
criteria for an increased rating.  The evidence is not so 
evenly balanced as to give rise to a reasonable doubt.  
38 C.F.R. § 3.102.

It is noted that the Court has held that a service-connected 
disability may be assigned separate disability ratings under 
more than one diagnostic code, as long as none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  In a precedent opinion, the VA General Counsel held 
that separate ratings are available for disabilities 
manifested by instability of the joint (rated under 
Diagnostic Code 5257) and limitation of motion due to 
arthritis (rated under Diagnostic Codes 5003, 5010, 5260, 
5261).  See VAOPGCPREC 23-97.  In this case, however, there 
is no clinical showing of instability or subluxation on VA 
examinations, thus, a separate rating under the criteria for 
instability for the right knee or the left knee is not 
warranted.

Finally, the provisions of DeLuca v. Brown, 8 Vet. App. 202 
(1995), and functional limitations have been taken into 
consideration.  The veteran's reports of pain and work 
limitations have been taken into account in the rating 
assigned.  However, a higher rating is not available as there 
is no showing that functional loss is equivalent to 
compensable limitation of motion for the right or left knee 
as would be required for a higher evaluation.


ORDER

Entitlement to a rating in excess of 10 percent for service 
connected right knee disability is denied.

Entitlement to a rating in excess of 20 percent for service 
connected left knee disability prior to October 2, 2000, is 
denied.

Entitlement to a rating in excess of 20 percent for service 
connected left knee disability from February 1, 2001, is 
denied.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

